     Case 3:20-cv-00678-JAH-JLB Document 23 Filed 07/22/20 PageID.410 Page 1 of 2



1
2
3
4
5
6
7
8
9                           UNITED STATES DISTRICT COURT
10                        SOUTHERN DISTRICT OF CALIFORNIA
11
12   TRACEE WEST,                                        Case No.: 20cv678-JAH (JLB)
13                                      Plaintiff,
                                                         ORDER GRANTING PLAINTIFF’S
14   v.                                                  EX PARTE MOTION FOR LEAVE
                                                         TO FILE A SUR-REPLY [Doc. No. 22]
15   RELIANT FINANCIAL
     CORPORATION dba GOLD
16
     ACCEPTANCE, a California Corporation,
17   ALLIANCE CREDIT SERVICES, INC.,
     a California Corporation, SMITH AND
18
     ASSOCIATES, an unknown business
19   entity, EQUIFAX INFORMATION
     SERVICES, LLC, EXPERIENCE
20
     INFORMATION SOLUTIONS, INC.,
21   and DOES 1-10,
22                                   Defendants.
23
24         Pending before the Court is Plaintiff Tracee West’s (“Plaintiff”) ex parte motion for
25   leave to file a sur-reply to Defendants Reliant Financial Corporation et al.’s (“Defendants”)
26   reply to Plaintiff’s opposition to Defendants’ motion to compel arbitration. See Doc. No.
27   22.
28   ///

                                                     1
     Case 3:20-cv-00678-JAH-JLB Document 23 Filed 07/22/20 PageID.411 Page 2 of 2



1          Having reviewed the motion and good cause appearing, IT IS HEREBY ORDERED
2    that Plaintiff’s ex parte motion is GRANTED. Plaintiff shall file a sur-reply no longer than
3    three pages by July 27, 2020.
4          IT IS SO ORDERED.
5
6
7    DATED: July 22, 2020
8                                                 _________________________________
                                                  Hon. John A. Houston
9
                                                  United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
